Citation Nr: 1414907	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-04 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher initial disability rating for post-traumatic stress disorder (PTSD) with schizoaffective disorder (a mental disability) in excess of 50 percent prior to February 17, 2009.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from June 2000 to June 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision (RD) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In October 2012, the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington DC for additional development.  The case has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

Clarification of Issues on Appeal

The June 2006 rating decision granted a 50 percent evaluation for PTSD effective February 17, 2009, denied entitlement to TDIU, and denied service connection for schizoaffective disorder.  The February 2013 rating decision granted a 50 percent evaluation for PTSD with schizoaffective disorder effective May 29, 2007, the date of the original claim for service connection for PTSD; the same rating decision granted a 100 percent evaluation for PTSD with schizoaffective disorder effective February 17, 2009.  The grant of the 100 percent evaluation for the period starting February 17, 2009 constitutes a full grant of the benefit sought on appeal for this period.  Therefore, for purposes of the issue of an increased evaluation for PTSD, the Board will only address the period prior to February 17, 2009.  

With regard to the issue of service connection for schizoaffective disorder, the January 2013 VA examiner noted that the symptoms of the Veteran's schizoaffective disorder cannot be distinguished from the symptoms of PTSD.  Moreover, the AMC has taken into account all of the Veteran's psychiatric symptoms in rating the mental disability to include PTSD and schizoaffective disorder.  The RO recharacterized the disability as PTSD with schizoaffective disorder, tacitly granting service connection for schizoaffective disorder.   See February 2013 rating decision.  In addition, PTSD and schizoaffective disorder are evaluated under the same rating criteria and the symptoms of these two disorders cannot be distinguished.  The February 2013 rating decision is considered a full grant of the benefit sought on appeal and service connection for schizoaffective disorder is no longer before the Board on appeal. 

The Board notes that the February 2013 supplemental statement of the case (SSOC) as well as the February 2014 informal hearing presentation (IHP) addressed entitlement to increased evaluations for the right shoulder disability and the right ankle disability.  However, the Veteran has not perfected an appeal with respect to these two issues; therefore, the Board finds that these issues are not before the Board on appeal.  


FINDINGS OF FACT

1.  For the period prior to February 17, 2009, the Veteran's mental disability has been manifested by total social and occupational impairment due to symptoms such as: social withdrawal, sleep impairment, ritualistic behavior, mood disturbance, inability to establish and maintain effective relationships, delusional thinking, persistent auditory and visual hallucinations, restricted affect, racing thoughts, nightmares, occasional panic attacks, depressed mood, anxiety, hyper vigilance, outbursts of anger, paranoia, some homicidal ideation, and a GAF score of 40.

2.  As the Veteran is service-connected for a mental disability with a 100 percent schedular rating throughout the rating period, and two other noncompensable disabilities, the issue of entitlement to a TDIU is moot.




CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for an initial rating of 100 percent for PTSD with schizoaffective disorder are met for the period prior to February 17, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  The question of whether the Veteran is entitled to an award of TDIU is now moot, warranting dismissal of the appeal as to that issue.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 4.14, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board is granting a 100 percent schedular disability rating for the Veteran's mental disability throughout the entire rating period on appeal back to the date of original claim for service connection.  This constitutes a complete grant of all benefits sought; therefore, there are no further VCAA duties.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As explained in this decision, as a matter of law, the Veteran would not be eligible for special monthly compensation if the Board grants entitlement to TDIU based on the 100 percent service-connected mental disability; therefore, award of TDIU can result in no further benefit, and there remains no case or controversy concerning whether the Veteran is entitled to any benefits that may be inferred from his claim.  In such cases where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, review of VA's duty to notify and assist is not necessary on the appealed issue of entitlement to TDIU.  In cases such as this, VA is not required to meet the duty to notify or assist a claimant, where a claim (for TDIU) cannot be substantiated because there is no longer any legal basis for the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.

Initial Rating for PTSD Legal Authority 

Disability ratings are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2013). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The General Formula for Rating Mental Disorders, Diagnostic Code (DC) 9411, provides that a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2013).

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of the veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 
38 C.F.R. §§ 4.125, 4.130.  A GAF score between 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Mental Disability Initial Rating Analysis 

After a review of all the evidence, lay and medical, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, for the rating period prior to February 17, 2009, the Veteran's mental disability has been manifested by total social and occupational impairment consistent with the 100 percent rating under DC 9411.  38 C.F.R. § 4.130.

A May 2007 VA mental health note indicates that the Veteran reported seeing a grave, a torture room, and blood on the floor at his home, so he thought that he killed his girlfriend.  He therefore asked his family to go to his house to check if he indeed killed his girlfriend, but they could not see the blood the Veteran claimed to have seen.  The Veteran also asserted that he is depressed for months at a time, could only sleep for two hours per night, and had nightmares that woke him several times per night.  He further indicated that he was less anxious when he took his medication.  On examination, the VA psychiatrist found that the Veteran was agitated, cooperative, and articulate with normal speech patterns.  The VA psychiatrist further indicated that the Veteran was anxious and had constricted affect, circumstantial thought content, but no homicidal or suicidal ideation.  

At the July 2007 VA examination, the Veteran stated that he hears voices of people that are not there, sleeps four to five hours per night with sleep medication,  gets very nervous around groups of people, and has difficulty remembering some things that happened to him in Iraq while other things continue to stick in his minds.  He also reported that he has visual hallucinations about tombs and graves he saw in Iraq, has difficulty communicating with others, and that he feels estranged and detached from people.  The Veteran further asserted that he is unemployed, his children do not live with him because he does not have the capacity to care for them, and he does not have friends because he does not trust anyone.  He further indicated that during free time, he swims, rides his bicycle, walks, and fishes.  With respect to impulse control, the Veteran stated that he had been getting into more fights than usual; specifically, he described instances where he broke his brother's nose because he thought his brother had been drinking too much, he grabbed his uncle by his throat when his uncle tried to wake him from his sleep, and he beat a person when he heard that that person was abusing one of his sisters.  

Upon examination the VA examiner found that the Veteran was alert, oriented, cooperative, and casually dressed with good eye contact and normal speech.  The Veteran's thought process was logical and goal-oriented with adequate judgment.  His mood and affect were anxious with memory impairment necessitating that the Veteran write things down in order to remember them.  The VA examiner also found that the Veteran had obsessive or ritualistic behavior, occasional panic attacks, difficulty concentrating, depressed mood, irritability or outbursts of anger, exaggerated startle response, and sleep impairment.  The VA examiner then assigned a GAF score of 55 due to flat affect, circumstantial speech, occasional panic attacks, conflicts with others, lack of friends, isolation, irritability, and depressed and anxious mood.

A December 2008 VA psychiatry note indicates that the Veteran reported visual hallucinations that occurred every three to four days and auditory hallucinations that occurred daily.  The Veteran indicated that he receives messages from books or magazines telling him to do certain things and denied recent outbursts of anger.  The VA psychiatrist noted that the Veteran had depressed mood, occasional anhedonia, distractibility, pressured speech, increase in goal-directed activity, and decreased need for sleep.  The VA psychiatrist further observed that the Veteran had occasional panic attacks, excessive worrying, ritualistic behavior related to household chores, nightmares, intrusive memories, flashbacks, and intense psychological distress at exposure to trauma cues.  The Veteran was also reported to have no friends, no interest in significant activities, hyper arousal, sleep disturbance, hyper vigilance, circumstantial speech, and exaggerated startle response in reaction to loud, sudden noises or unfamiliar sounds.  The VA examiner then assigned a GAF score of 40 due racing thoughts, restricted affect, circumstantial speech, racing thoughts, delusions, auditory and visual hallucinations, generalized paranoia, with no homicidal or suicidal ideation. 

January and February 2009 VA psychiatry notes indicate that the Veteran reported that decrease in auditory and visual hallucinations as well as racing thoughts with medication; however, nightmares were still frequent.  Affect was mildly restricted with some inappropriate smiling, delusional thinking was present, and mood was labile.  The February 2009 VA psychiatry note indicated that the Veteran was suspicious of everyone including the VA psychiatrist.  The Veteran also reported he offered to kill a man over which his sister attempted to commit suicide, but was dissuaded by his father.  The Veteran further indicated that if he would be in the right place at the right time, he would not mind killing that man. 

After a review of all the lay and medical evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's disability picture more closely approximates the 100 percent rating under DC 9411 for the period prior to February 17, 2009.  38 C.F.R. § 4.130.  The Veteran's mental disability during this period was been characterized by total occupational and social impairment due to symptoms such as: social withdrawal, hyper vigilance, sleep impairment, mood disturbance, inability to establish and maintain effective relationships, delusional thinking, persistent auditory and visual hallucinations, restricted affect, racing thoughts, nightmares, occasional panic attacks, depressed mood, anxiety, paranoia, outbursts of anger, and some homicidal ideation in February 2009.  The record indicates that the Veteran was assigned a GAF score of 55 in 2007 which indicates serious symptoms or serious impairment in social, occupational, or school functioning and which can include inability to keep a job and no friends.  A 40 GAF score was assigned in December 2008,which indicates some impairment in reality testing or communication and major impairment in several areas including an inability to work.  While the Veteran may not have all the symptoms listed under the 100 percent criteria, the GAF scores and listed symptoms are not intended to be exhaustive and the Board finds that the weight of the evidence demonstrates that the Veteran's symptoms resulted in total occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

For these reasons and resolving all reasonable doubt in the Veteran's favor, the Board finds that Veteran's total disability picture more closely approximates the 100 percent rating under DC 9411 for PTSD with schizoaffective disorder.  
38 C.F.R. § 4.130.

TDIU

The Veteran contends that TDIU is warranted as a result of his mental disability.  See March 2009 VA Form 21-8940.  VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013); VAOPGCPREC 75-91.

In June 1999, VA's Office of General Counsel (OGC) issued VAOPGCPREC 6-99 addressing questions of whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities. Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

In Bradley v. Peake, the United States Court of Appeals for Veterans Claims, taking a position contrary to the one reached in VAOPGCPREC 6-99, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) (West 2002) by having an "additional" disability of 60 percent or more ("housebound" rate)).  In view of the issuance by the Court of its decision in Bradley, which recognized that it was possible for a veteran first to be awarded TDIU based on a single disability and subsequently receive schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes (that is, separate disabilities that could combine for a 60 percent disability rating), in November 2009, the VA General Counsel  partially withdrew VAOPGCPREC 6-99 to the extent it was inconsistent with Bradley.

VA has a "well-established duty" to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. at 294 (finding that special monthly compensation "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id. 

SMC is payable at the housebound rate where the veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350(i) (2013).

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  The Court declared, however, if a veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

In this case, the Veteran is granted a 100 percent schedular evaluation for his mental disability that is effective from the date of the original claim for service connection.  As such, the Board finds that the issue of entitlement to TDIU is rendered moot by the grant of a total rating for the mental disability.  38 C.F.R. § 4.16(a).  Especially relevant to this determination is that the diagnostic code under which the Veteran's mental disability is rated specifically takes into account total occupational impairment.  See 38 C.F.R. § 4.130, DC 9411.

Further, the Veteran is service connected for a right shoulder disability and a right ankle disability, both of which are evaluated as zero percent disabling effective May 2007.  These evaluations combine to zero percent for the period effective from the date of the original claim for service connection.  38 C.F.R. § 4.25.  Thus, the Veteran is not eligible for TDIU based on the service connected right shoulder and right ankle disabilities and, therefore, not entitled to special monthly compensation under the first prong of 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i). 

In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under the facts presented in that case, there was no "duplicate counting of disabilities."  Bradley, 
22 Vet. App. at 293. 

The facts presented in this case are distinguishable from the Bradley case because the Veteran is service connected for the mental disability, which is rated as 100 percent disabling throughout the period at issue, and two other noncompensable disabilities.  If the Veteran were to be awarded TDIU based on the mental disability, it would impermissibly result in the same disability being "counted twice" in the assignment of a total rating.  See generally 38 C.F.R. § 4.14.  Because the right shoulder and right ankle disabilities are noncompensable, the Veteran is not eligible for scheduler TDIU based on these two disabilities alone.  See 38 C.F.R. § 4.16.  As such, under the facts presented in this case, if TDIU were to be granted, the Veteran would not be eligible for SMC under the first prong of 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) because TDIU would only be based on the 100 percent schedular rating for the mental disability.  As there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, the appeal with respect to the claim for TDIU is moot and must be dismissed.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

A 100 percent disability rating for PTSD with schizoaffective disorder is granted for the rating period prior to February 17, 2009.

The appeal for TDIU is dismissed.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


